IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1625
                            Filed November 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LUIS A. CRUZ,
      Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Amy M. Moore, Judge.



      Luis Cruz appeals the sentences imposed upon his convictions relating to

conduct when he was a juvenile. SENTENCES VACATED AND REMANDED

WITH INSTRUCTIONS.



      Chad R. Frese of Kaplan & Frese, LLP, Marshalltown for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., May, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                        2


MULLINS, Presiding Judge.

      Luis Cruz appeals the sentences imposed, following guilty pleas,1 upon his

criminal convictions relating to crimes he committed when he was sixteen years

old. He argues the sentencing court abused its discretion by improperly weighing

and considering the sentencing factors for youthful offenders.

I.    Background Facts and Proceedings

      In conjunction with his guilty plea, Cruz admitted entering the residence of

an eighty-two-year-old woman with two others, M.B.2 and J.J., with the intent to

commit theft. The trio sprayed the woman in the eye with bug spray and one of

the others began beating the woman while Cruz held her. The woman was also

tied up. The spraying, beating, and tying resulted in serious injuries—protracted

and prolonged loss of eye function, bleeding of the brain, and rope burns. They

also stole property from the residence, Cruz stealing a watch.

      According to a sworn statement by M.B. that was admitted as evidence at

the sentencing hearing, he and Cruz visited J.J.—who was high on

methamphetamine—to obtain drugs, and the pair consumed alcohol and drugs

(not methamphetamine) during the evening in question. The three then went to

Kelley, Iowa to get money. They eventually ended up at the victim’s residence—

which J.J. advised was occupied by his family—and entered the garage, upon

which J.J. handed the other two gloves to put on. M.B. “could just tell it was not

going to be good, like, the outcome of whatever was about to go down.” J.J. also


1 The State agrees Cruz has good cause to appeal because he is challenging the
sentences imposed as opposed to his pleas. See Iowa Code § 814.6(1)(a)(3)
(Supp. 2019); State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020).
2 M.B. is Cruz’s cousin.
                                         3


obtained a can of bug killer before entering the residence. The trio approached a

window in the rear of the residence, and J.J. directed M.B. to go cause a distraction

around the front of the home, so M.B. went and rang the doorbell. When he

returned to the rear of the home, J.J. and Cruz had already entered through a

window. Then, M.B. heard a woman screaming. After a few minutes of silence,

M.B. entered the home and, upon entry into the living room, observed J.J. and

Cruz hovering over the victim, who was seated on the couch and had blood

dripping from her face. J.J. eventually tied the victim to a chair and began making

demands to the victim and ordered Cruz and M.B. to “look after her” and “watch

her” while he looked for things throughout the house. M.B. also observed J.J. slap

the victim across the face. Mortified, M.B. exited the home, and Cruz followed suit

shortly thereafter. J.J. directed the others to wait for him outside and give him a

few more minutes. Both Cruz and M.B. were “in shock.” J.J. eventually came out,

and the trio ultimately left the area in a vehicle, which J.J. had the keys to and

advised the others belonged to his grandfather.

       In relation to the foregoing, Cruz entered guilty pleas to several charges. A

presentence investigation report (PSI) was completed and a psychologist

interviewed Cruz and submitted an expert report. The PSI disclosed his age; his

unstable family and home environment that involved criminally-inclined, drug-

using, and domestically violent relatives and others as well as a largely absent

father; his own alcohol and drug abuse; lack of education and employment history;

and mental-health issues. The expert report assessed “the five factors to be

considered in the sentencing process” for youthful offenders—“age of offender and

youthful behavior, family and home environment, circumstance of crime,
                                          4


challenges for youthful offenders and possibility of rehabilitation/capacity for

chance.” As to age and youthful behavior, the report detailed Cruz’s criminal

history, drug abuse, behavioral issues, and exposure to negative influences. The

report also detailed Cruz’s family and home life surrounding his youth. As to the

circumstances of the crimes, the report noted Cruz “was drunk and high and just

went along with the peers that he was with at the time. . . . [I]t was impulsive and

unplanned and [] he regrets it.” As to challenges for youthful offenders, the report

noted Cruz has never been given an opportunity to participate in substance-abuse

or mental-health services, education was never emphasized, and there was no

structure or discipline in the family home. As to Cruz’s possibility for rehabilitation

and capacity for change, the report noted Cruz was taking advantage of services

offered by the criminal justice system and he wants to be a better person and

citizen in the future.

         The PSI recommended Cruz be sentenced to indeterminate terms of

imprisonment not to exceed twenty-five years on counts two and three, ten years

on count four, and five years on count seven, all to be served concurrently. Based

on her consideration of the sentencing factors, the psychologist recommended

Cruz’s sentence involve a mandatory minimum term of imprisonment for eight

years.    The State recommended that, between negligible and overwhelming

mitigative value, the Lyle factors be accorded weight “somewhere in the middle.”

The State highlighted Cruz’s age, the challenges he faced in relation to his family

and home environment, the fact that he was a follower as opposed to the ringleader

as to his participation in the crimes, his lack of personal experience in navigating

the criminal justice system, and the hope that Cruz had a capacity to change. The
                                         5


State recommended imposition of indeterminate terms of imprisonment not to

exceed twenty-five years on count two with a mandatory minimum of eight years,

twenty-five years on count three, ten years on count four, and two years on count

seven, all to be served consecutively. The defense concurred with the State’s

recommendation.

       In announcing its sentencing decision, the court noted its consideration of

the expert report and detailed its assessment of the Lyle factors. In considering

Cruz’s “age at the time of the offenses and the feature of youthful behavior such

as immaturity, impetuosity, and failure to appreciate risks and consequences,” the

court concluded the crimes were impulsive and “[t]he evidence supports the

contention that [Cruz is] less able to appreciate the risks and consequences” of his

criminal acts. The court found this factor to be “slightly mitigating at best.” The

court found Cruz’s home and family life to also be “slightly mitigating at best.” As

to “the circumstances of the particular crime relating to youth that may have played

a role in the commission of the crime[s],” the court found this factor more relevant

given the fact that the crimes were committed by a group, but the court concluded

the crimes were “utterly heinous” and, while Cruz was under the influence, he still

knew what he was doing was wrong and peer pressure did not play a role. The

court likewise found this factor “slightly mitigating at best.”    Considering “the

challenges for youthful offenders in navigating through the criminal justice

process,” the court acknowledged juveniles are less competent than adults, but

concluded Cruz appeared to be able to assist in his own defense. The court

assigned this factor no mitigative value.         Considering the “possibility of

rehabilitation and the capacity for change, the court agreed “[t]his factor typically
                                           6


favors mitigat[ion] because juveniles are generally more capable of rehabilitation

than adults.” The court found this factor “somewhat mitigating.” The court went

on to note its consideration of other statutory sentencing factors.

       Ultimately, the court sentenced Cruz to indeterminate terms of

imprisonment not to exceed twenty-five years on count two with a mandatory

minimum of seventeen and one-half years, twenty-five years on count three, ten

years on count four, and two years on count seven, all to be served consecutively.

Cruz appeals.

II.    Standard of Review

       “If the sentence imposed is within the statutory limits, as it is here, we review

for an abuse of discretion.” State v. Majors, 940 N.W.2d 372, 385 (Iowa 2020).

              A discretionary sentencing ruling . . . may be [an abuse of
       discretion] if a sentencing court fails to consider a relevant factor that
       should have received significant weight, gives significant weight to
       an improper or irrelevant factor, or considers only appropriate factors
       but nevertheless commits a clear error of judgment by arriving at a
       sentence that lies outside the limited range of choice dictated by the
       facts of the case.

Id. (quoting State v. Roby, 897 N.W.2d 127, 138 (Iowa 2017)). “Sentencing

decisions of the district court are cloaked with a strong presumption in their favor.”

Id. at 385–86 (quoting State v. Crooks, 911 N.W.2d 153, 171 (Iowa 2018)). “[O]ur

task on appeal is not to second guess the decision made by the district court, but

determine if it was unreasonable or based on untenable grounds.” State v. Seats,

865 N.W.2d 545, 553 (Iowa 2015) (quoting State v. Formaro, 638 N.W.2d 720,

724–25 (Iowa 2002)). That said, “while the review is for abuse of discretion, it is

not forgiving of a deficiency in the constitutional right to a reasoned sentencing

decision based on a proper hearing.” Roby, 897 N.W.2d at 138. “[T]here is a
                                         7


presumption against minimum terms of incarceration for juvenile offenders.”

Majors, 940 N.W.2d at 387. For juvenile offenders, district courts are allowed “to

impose minimum terms of incarceration after a complete and careful consideration

of the relevant mitigating factors of youth. Indeed, we [have] stated that if the

mandatory minimum period of incarceration is warranted, we command[] our

judges to impose the sentence.” Id. at 386 (altered for readability).

III.   Analysis

       On appeal, Cruz argues the sentencing court abused its discretion by

improperly weighing and considering the sentencing factors for youthful offenders.

Those factors are:

       (1) the age of the offender and the features of youthful behavior, such
       as “immaturity, impetuosity, and failure to appreciate risks and
       consequences”; (2) the particular “family and home environment”
       that surround the youth; (3) the circumstances of the particular crime
       and all circumstances relating to youth that may have played a role
       in the commission of the crime; (4) the challenges for youthful
       offenders in navigating through the criminal process; and (5) the
       possibility of rehabilitation and the capacity for change.

Id. at 379 (quoting State v. Lyle, 854 N.W.2d 378, 404 n.10 (Iowa 2014)); accord

Miller v. Alabama, 567 U.S. 460, 477–78 (2012).

       Cruz argues: “There was not a complete and careful consideration on any

one of the five [youthful offender] factors, specifically because the sentencing

judge either failed to discuss relevant evidence or ignored relevant evidence when

analyzing each factor—which if properly analyzed would have resulted in more

mitigative weight.” See Roby, 897 N.W.2d at 144 (noting “the factors generally

serve to mitigate punishment, not aggravate punishment”).
                                          8


       We choose to begin with the court’s consideration of the third factor, the

circumstances of the crime. Cruz complains the court abused its discretion in

concluding peer pressure did not play a role. On this factor, “attention must be

given to the juvenile offender’s actual role and the role of various types of external

pressure” and, thus, “this factor is particularly important in cases of group

participation in a crime.” Id. at 146. Under this factor, the court acknowledged its

duty to “consider the circumstances of the particular crime relating to youth that

may have played a role” and Cruz’s “actual role in these crimes and the role any

type of external pressure may have played.” The court noted its conclusion the

group crime was “utterly heinous,” and went on to assign this factor slight mitigative

value despite Cruz being under the influence, because he knew what he was doing

and peer pressure did not play a role.

       But the record before the sentencing court discloses peer pressure did play

a role. Specifically, the expert concluded Cruz was under the influence “and just

went along with his peers,” Cruz “wasn’t really thinking,” he was influenced by an

older co-defendant, and he was not the ringleader. At the plea hearing, Cruz stated

his participation in the crimes was initiated by one of his-codefendants asking him

for his assistance at the time of the crimes. The sworn account provided by M.B.

confirms the foregoing. J.J. took Cruz and M.B. to a home he advised belonged

to a relative. Neither of the latter two participants knew what was going to happen.

The record discloses, once in the home, J.J. directed Cruz to hold the victim, with

which Cruz complied, and J.J. proceeded to assault the victim. Then, J.J. directed

Cruz and M.B. to look after the victim while he searched for items to steal. And
                                          9


Cruz being under the influence no doubt made him more susceptible to peer

pressure.

       The sentencing factors for youthful offenders

       cannot be applied detached from the evidence from which they were
       created and must not be applied solely through the lens of the
       background or culture of the judge charged with the responsibility to
       apply them. Perceptions applicable to adult behavior cannot
       normally be used to draw conclusions from juvenile behavior.

Roby, 897 N.W.2d at 147. Here, the sentencing court’s conclusion that peer

pressure played no role in Cruz’s participation was detached from the evidence,

resulted in this factor not receiving the mitigative value it was entitled, and was

therefore an abuse of discretion.

       Next, we focus on the district court’s analysis of the fifth factor and its

explanation for imposing the maximum mandatory minimum:3

               Under the fifth factor, I must consider the possibility of
       rehabilitation and the capacity for change. This factor typically favors
       mitigating because juveniles are generally more capable of
       rehabilitation than adults.
               I like to think that this factor also would weigh in your favor,
       sir, but I am troubled by the limited amount of empathy that you have
       shown for [the primary victim] and the other victims of these offenses.
               However, you are still a young adult. You will continue to
       experience developmental changes well into your twenties. Taken
       as a whole then, I find this factor to be somewhat mitigating.
               In addition to these factors that I have just discussed, I must
       also consider deterrence, retribution, and incapacitation.            In

3 See Iowa Code §§ 702.11(1) (including felonious robbery as a forcible felony);
703.1 (criminalizing aiding and abetting); .2 (criminalizing joint criminal conduct);
711.2 (classifying first-degree robbery as a class “B” felony); 902.9 (directing the
maximum sentence for a class “B” felony shall be no more than twenty-five years);
.12(1)(e) (requiring a person serving a sentence for first-degree robbery to be
denied parole or work release until service of seventy percent of the maximum
sentence, which is seventeen and one-half years for a maximum sentence of
twenty-five years); Majors, 940 N.W.2d at 386 (noting mandatory minimums are
only allowed “after a complete and careful consideration of relevant mitigating
factors of youth.” (quoting Roby, 897 N.W.2d at 148).
                                         10


      considering all of the sentencing options available to me provided
      under the Iowa Code, my judgment relative to sentence is based
      upon all of the permissible factors that I have just discussed.
              And in determining a sentence for you, I have also considered
      your education, your prior criminal history, prior employment, nature
      of the offense committed, and the harm to the victim, facts upon
      which the charge was based, whether a weapon or force was used
      in the commission of the offense, the need to protect the community,
      the State and defense counsel’s recommendation to the Court, the
      recommendation of the presentence investigations report, your
      statements here today, your character, propensities and needs and
      potential for rehabilitation, the need to deter you and others similarly
      situated to you from committing offenses of this nature, your
      substance abuse history, and other permissible factors that are
      supported by the record.

      In Roby, our supreme court explained the fifth factor and the potential use

of expert testimony:

      The final factor is the possibility of rehabilitation and the capacity for
      change. This factor supports mitigation for most juvenile offenders
      because delinquency is normally transient, and most juveniles will
      grow out of it by the time brain development is complete.
      Additionally, juveniles are normally more malleable to change and
      reform in response to available treatment. The seriousness of the
      crime does not alter these propositions. Thus, judges cannot
      necessarily use the seriousness of a criminal act, such as murder, to
      conclude the juvenile falls within the minority of juveniles who will be
      future offenders or are not amenable to reform. Again, any such
      conclusion would normally need to be supported by expert
      testimony.

Id. at 147 (altered for readability) (emphasis added).

      More recently, the supreme court decided the case of an incarcerated adult

who was resentenced years after having been sentenced for a crime he

committed while a minor and again addressed the use of an expert’s opinion:

      Under the fifth factor, the sentencing court must consider the
      possibility of rehabilitation and the capacity for change. This factor
      typically favors mitigation because juveniles are generally more
      capable of rehabilitation than adults. Here, the district court
      appropriately gave weight to expert testimony on Majors’ lack of
      empathy and remorse from his initial arrest to the present. And the
                                         11


       district court properly considered Majors’ prison disciplinary
       violations, which as Dr. Clemmons explained were not attributable to
       his youth because he continued to accrue violations as an adult.
       Even at age thirty-three, and on the same day as his 2018
       resentencing, Majors committed another disciplinary violation. The
       record supports the district court’s determination that the fifth factor
       is, at best, “weakly” mitigating for Majors.

Majors, 940 N.W.2d at 390 (altered for readability) (emphasis added).

       In the present case, a Ph.D. psychologist provided expert opinions by

written report, offered by the State and admitted into evidence at the sentencing

hearing. The report shows the expert reviewed records in the case, interviewed

Cruz, and focused on the five factors to be considered in sentencing a youthful

offender. The report states:

       [Cruz] is trying to take advantage of any classes and treatment that
       he can while incarcerated. He does think that he needs substance-
       abuse treatment and could benefit from anger management classes.
       He reports that these things were not suggested, recommended or
       imposed on him previously and there were not opportunities to
       complete treatment.

The report indicates Cruz has taken classes while incarcerated “and plans to take

more”; he “wants to do positive things and his parents are supportive”; “he has

plans for the future to get a job, continue school, develop a positive and structured

routine and resist negative influences”; “he does believe that he needs classes for

substance abuse and anger management and that it is hard to change without

positive support and help.” “He reported feeling bad after the crimes and ‘being

mentally messed up.’ He felt guilty and his conscience was eating him up . . . . He

wants to be a better person and citizen in the future.”

       The expert’s conclusion was:

       [T]he examiner recommends a mandatory minimum of eight years
       and believes that [Cruz] is able to make positive and substantial
                                           12


       changes if he takes advantage of the opportunities in the corrections
       system. He has verbalized a desire to change and move forward
       and recognize his past issues and how several things contributed to
       his behavior.

       The PSI recommended incarceration for Cruz, with all sentences to run

concurrently, and made no reference to a mandatory minimum.               The State

recommended the same mandatory minimum of eight years as the expert, but

added a recommendation for consecutive sentences not to exceed 62 years.

Defense counsel recommended a mandatory minimum of eight years and a

lengthy indeterminate term, and said Cruz “asks the Court to address how very

sorry he is that he has been involved in this offense.” When Cruz was asked if he

wanted to make a statement, he said:

       Yeah. I just would like to apologize to the victim and the victim’s
       family. Nothing I say can take back the physical and emotional
       damage that I have caused; but I just hope that one day everybody
       that this has affected, that I can be forgiven one day. I will come out
       a changed man.

       We do not find any information in the record to support the district court’s

conclusion that it was “troubled by the limited amount of empathy that you have

shown for [the primary victim] and the other victims of these offenses.” Cruz’s

statement quoted above certainly does not. And the expert’s report stated, “He

reported feeling bad after the crimes and ‘being mentally messed up.’ He felt guilty

and his conscience was eating him up . . . . He wants to be a better person and

citizen in the future.” The court did not indicate why it rejected Cruz’s statement or

the expert’s report of his feelings of guilt.

       Consistent with the supreme court’s directives, an expert witness reviewed

the records in this case and interviewed Cruz before giving her opinions. See,
                                         13

e.g., Roby, 897 N.W.2d at 147. A sentencing court’s decision to impose on a

youthful offender the highest mandatory minimum allowed by law normally requires

expert testimony in support of that decision. Id.

       In this case, the expert made clear she recommended incarceration but with

a minimum term of incarceration of eight years because she believed Cruz “is able

to make positive and substantial changes if he takes advantage of the

opportunities in the corrections system. He has verbalized a desire to change and

move forward and recognize his past issues and how several things contributed to

his behavior.” The district court made no mention of the expert’s opinion while

announcing its sentencing decision. Thus, the court provided no reasons for

ignoring the expert’s opinion and imposing a minimum sentence greater than twice

that recommended by the expert. Clearly, the court was not bound by the expert’s

opinion. But, equally clear from Lyle and the line of cases following that decision

is there is a presumption against minimum terms in sentencing youthful offenders.

Based on the evidence, that presumption was overcome, at least to the extent of

eight years.4    Further, in our focus on the fifth factor—“the possibility of

rehabilitation and the capacity for change”—we note a sentencing court may not

use only the seriousness of the crime as a factor to support a minimum sentence

but must rely on expert testimony or some other reliable evidence to conclude the

offender has limited possibility of rehabilitation or is not amenable to change. Id.

The district court gave the typical, somewhat standardized list of rationale for


4 This conclusion is based on the evidence presented in this case and is not
intended to suggest an expert must recommend a specific term of incarceration or
that the district court is limited in the exercise of its discretion to any particular
recommendation by an expert.
                                          14


imposing its sentence but, in youthful offender cases, we think our supreme court’s

decisions require—at the least—reference to the expert’s opinion and some

rationale for rejecting the expert’s stated optimism for Cruz’s prospects for

rehabilitation. Instead, there was no reference to the expert, at all.

       On the sentencing record, and in particular the reasons given by the district

court for imposing the mandatory minimum sentence, we conclude the district court

failed to give sufficient (any) weight to the expert opinion, failed to rebut or even

acknowledge the expert opinion, failed to state it concluded Cruz was not likely to

be rehabilitated and not malleable for change or any reason why that factor did not

weigh in the decision, as well as apparently disregarding the other mitigative

factors it identified but of which it made no reference in its sentencing rationale.

       To be clear, we understand the deference given to district court judges in

making sentencing decisions.       And, sentencing decisions are cloaked with a

presumption the district court properly exercised its discretion.        But, youthful

offender cases clearly have some different layers: the presumption against

mandatory minimums, the five factors to consider in evaluating possible mitigation,

the preference or necessity of expert opinion, and the analysis of all those layers

in the sentencing decision. Without the benefit of the district court’s identification

or rejection of any of the mitigative factors in its sentencing decision on the

mandatory minimum, we cannot determine whether they were properly applied.

Without the benefit of the district court’s reference to or rejection—if that is what it

did—of the expert’s opinion, we have nothing to review on the question of

rehabilitation. And with the court’s finding Cruz showed no remorse, without

reference to the source or reason for that conclusion, and record evidence to the
                                          15


contrary from Cruz and the expert, the record does not support a conclusion the

court properly exercised its discretion in ordering the mandatory minimum

sentence it imposed. Therefore, we conclude the imposition of the maximum term

of imprisonment allowed by law was an abuse of discretion.

         Accordingly, we vacate the sentences imposed and remand for

resentencing before a different judge.5 We find it unnecessary to separately

address whether the court abused its discretion in considering the remaining

factors, as the court abused its discretion in considering the third and fifth factors

in reaching its sentencing decision concerning the mandatory minimum.

IV.      Conclusion

         We conclude the district court abused its discretion in relation to the third

and fifth sentencing factors for juvenile offenders, and abused its discretion in its

analysis and conclusion to impose the maximum mandatory minimum sentence.

We vacate the sentences imposed and remand for resentencing before a different

judge.

         SENTENCES VACATED AND REMANDED WITH INSTRUCTIONS.




5 Our role in determining whether the district court abused its discretion is just
that—no more, no less—as set forth above in our standard of review. Our role is
not to decide what the sentence should be—whether maximum or minimum or
something in between. We offer no opinion as to what sentence the district court
on remand should impose.